14‐4323 
Holick v. Cellular Sales of New York, LLC               

14‐4323 
Holick v. Cellular Sales of New York, LLC 
 
                       UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                              
                                                
                                  August Term, 2014 
 
              (Argued: June 4, 2015          Decided: September 22, 2015) 
                                               
                                 Docket No. 14‐4323 
                                              
                                                
   JAN P. HOLICK, JR., STEVEN MOFFITT, JUSTIN MOFFITT, GURWINDER 
  SINGH, JASON MACK, TIMOTHY M. PRATT, and WILLIAM BURRELL, on 
                behalf of themselves and all others similarly situated, 
 
                                                            Plaintiffs‐Appellees, 
 
 
                                            ‐v.‐ 
 
 
 CELLULAR SALES OF NEW YORK, LLC, CELLULAR SALES OF KNOXVILLE, 
                                          INC., 
 
                                                            Defendants‐Appellants.1 
                                    
 
 
Before: WESLEY, HALL, and CARNEY, Circuit Judges.            
 
 
                                                            
1 The Clerk of the Court is respectfully directed to amend the caption to conform to the 
above. 
       Plaintiffs‐Appellees Timothy Pratt and William Burrell are two of the 
named plaintiffs in this putative class action lawsuit against Defendants‐
Appellants Cellular Sales of New York, LLC and its parent company Cellular 
Sales of Knoxville, Inc.  In their suit brought under state and federal labor laws, 
Plaintiffs allege that, during 2010 and 2011, they were unlawfully denied various 
forms of compensation and benefits because Defendants improperly classified 
them as independent contractors rather than employees.  Defendants moved to 
compel arbitration based on an arbitration clause contained in Plaintiffs’ 
subsequent employment agreements.  The district court denied the motion to 
compel arbitration, finding that another contract that was in effect during the 
time when Plaintiffs’ claims arose supported a finding of non‐arbitrability.  
Defendants now pursue this interlocutory appeal.  We AFFIRM. 
        
 
              C. LARRY CARBO, III, Chamberlain, Hrdlicka, White, Williams & 
              Aughtry, Houston, TX (Julie R. Offerman, Chamberlain, Hrdlicka, 
              White, Williams & Aughtry, Houston, TX; Joseph M. Dougherty, 
              Hinman Straub, P.C., Albany, NY, on the brief), for Defendants‐
              Appellants. 
               
              RONALD G. DUNN (Daniel A. Jacobs, on the brief), Gleason, Dunn, 
              Walsh & O’Shea, Albany, NY, for Plaintiffs‐Appellees. 
               
               
WESLEY, Circuit Judge: 

      Plaintiffs‐Appellees Timothy Pratt and William Burrell are two of the 

named plaintiffs in this putative class action lawsuit against Defendants‐

Appellants Cellular Sales of New York, LLC (“Cellular Sales”) and its parent 

company Cellular Sales of Knoxville, Inc. (“Cellular Sales of Knoxville”).  In their 

suit brought under state and federal labor laws, Plaintiffs allege that, during 2010 

and 2011, they were unlawfully denied various forms of compensation and 


                                         2 
benefits because Defendants improperly classified them as independent 

contractors rather than employees.  Defendants moved to compel arbitration 

based on an arbitration clause contained in Plaintiffs’ subsequent employment 

agreements.  The United States District Court for the Northern District of New 

York (Mordue, J.) denied the motion to compel arbitration, finding that another 

contract that was in effect during the time when Plaintiffs’ claims arose 

supported a finding of non‐arbitrability.  Defendants now pursue this 

interlocutory appeal.  

              For the reasons stated below, the judgment of the district court is 

AFFIRMED. 


                                                               BACKGROUND2 

              Cellular Sales is in the business of selling Verizon Wireless cellular service 

plans and merchandise.  Plaintiffs‐Appellees Timothy Pratt and William Burrell 

both began their relationship with Cellular Sales in 2010.  At that time, Cellular 

Sales required Plaintiffs to form a corporate entity (such as a limited liability 

company) and sign a “Non‐Exclusive Independent Sales Agreement” (“Sales 

                                                            
2 The facts are drawn from the district court’s memorandum, supplemented as 
necessary by the record.  The facts provided relate only to Pratt and Burrell because 
Defendants Cellular Sales and its parent company have appealed the district court’s 
denial of the motion to compel arbitration only as to those Plaintiffs. 

                                                                    3 
Agreement”) in order to be sales representatives.  Joint App. 231, 241.3  Each 

Plaintiff signed a Sales Agreement as the representative of his respective 

company; the Sales Agreements established a formal relationship between 

Cellular Sales and Plaintiffs’ companies.  Relevant for this appeal, each Sales 

Agreement stated that the respective Plaintiff’s company was an “independent 

contractor” of Cellular Sales.  Joint App. 233.  In turn, each Plaintiff was an 

employee of his own company (referred to as a “Sales Company”): “Each person 

who is engaged by the Sales Company to render services with respect to those 

activities for which Sales Company receives Sales Commissions shall be an 

employee of the Sales Company and not of [Cellular Sales].”  Id. (emphases added).   

              The Sales Agreements went on to state that Cellular Sales would not 

withhold taxes on the commissions Plaintiffs earned and that Plaintiffs were not 

entitled to “any compensation, benefits, vacation or vacation pay, sick leave, 

participation in a retirement program, health insurance, disability insurance, 

unemployment benefits or other benefits from [Cellular Sales].”  Joint App. 234.  

Each Sales Agreement included a dispute resolution mechanism that required 

the parties to submit “a dispute aris[ing] under th[e] Agreement . . . to 
                                                            
3 For convenience, we cite to the contracts Burrell signed.  The contracts Pratt signed 
contain contractual provisions that are identical to the provisions cited in this opinion.  
See Joint App. 225–28 (Sales Agreement); Joint App. 211–17 (Compensation Agreement).   

                                                               4 
mediation.”  Joint App. 235.  Should mediation fail to resolve the dispute, the 

parties retained “the right to pursue any appropriate legal actions against the 

other Party in a court of competent jurisdiction.”  Joint App. 235–36.     

      In 2011, Cellular Sales offered Plaintiffs‐Appellees full‐time employment.  

On or about January 1, 2012, both Pratt and Burrell signed Compensation 

Agreements with Cellular Sales that, in contrast with the prior Sales Agreements, 

contained an arbitration clause.  This provision states, in relevant part: “All 

claims, disputes, or controversies arising out of, or in relation to this document or 

Employee’s employment with [Cellular Sales] shall be decided by arbitration . . 

. .”  Joint App. 219.  The first paragraph of the Compensation Agreement 

provides for an at‐will employment relationship, stating that “[Cellular Sales] 

has employed you (‘Employee’) to sell [Verizon Wireless services and related 

equipment].”  Joint App. 218.  Plaintiffs‐Appellees allege that, after the 

Compensation Agreements were signed, Cellular Sales began to treat them 

differently by, inter alia, directly paying commissions to Plaintiffs‐Appellees and 

withholding federal taxes from those commissions.    

      Plaintiffs‐Appellees have temporally confined their claims to events that 

transpired prior to January 1, 2012.  They allege that before the execution of the 




                                          5 
Compensation Agreements, Cellular Sales misclassified them as independent 

contractors when they were actually employees (within the meaning of various 

labor laws) because Cellular Sales controlled their work performance.  As a 

result, Plaintiffs‐Appellees were allegedly deprived of, among other things, 

overtime compensation and minimum wage.  Plaintiffs‐Appellees seek 

compensation owed under the Fair Labor Standards Act of 1938 (“FLSA”), 29 

U.S.C. § 201 et seq., New York common law, and various provisions of New 

York’s Labor Law, N.Y. Lab. Law §§ 190 et seq., 650 et seq. (McKinney).   


                                                               DISCUSSION4 

              Defendants‐Appellants Cellular Sales and Cellular Sales of Knoxville, Inc. 

argue that the denial of their motion to compel arbitration “conflicts with long‐

standing federal precedent under which all doubts as to the intent of the parties 

and the scope of an arbitration clause must be resolved generously in favor of 

arbitration.”5  Appellants’ Br. 10.  Plaintiffs‐Appellees Pratt and Burrell respond 

that this Court need not reach Defendants‐Appellants’ argument because the 

Compensation Agreement is unambiguous.  Under Plaintiffs‐Appellees’ view, 


                                                            
4 This Court reviews de novo the district court’s decision to deny a motion to compel 
arbitration.  Motorola Credit Corp. v. Uzan, 388 F.3d 39, 49 (2d Cir. 2004). 
5 We have jurisdiction over this interlocutory appeal pursuant to 9 U.S.C. § 16(a)(1)(C).   




                                                                    6 
the plain language of the contract reveals that the parties did not intend the 

arbitration clause to have a retroactive scope because Plaintiffs‐Appellees’ 

employment started the day the Compensation Agreements were signed.   

      “In deciding whether a dispute is arbitrable, we must answer two 

questions: (1) whether the parties agreed to arbitrate, and, if so, (2) whether the 

scope of that agreement encompasses the claims at issue.”  Bank Julius Baer & Co. 

v. Waxfield Ltd., 424 F.3d 278, 281 (2d Cir. 2005) (alteration and internal quotation 

marks omitted), abrogated on other grounds by Granite Rock Co. v. Intʹl Bhd. of 

Teamsters, 561 U.S. 287 (2010).   In this case, the parties agreed in the 

Compensation Agreement to arbitrate.  Thus, our discussion focuses on the scope 

of that agreement.  The district court correctly determined that the arbitration 

clause at issue here is broad because it applies to “[a]ll claims, disputes, or 

controversies arising out of, or in relation to this document or Employee’s 

employment with [Cellular Sales],” Joint App. 219.  See JLM Indus. v. Stolt‐Nielsen 

SA, 387 F.3d 163, 172 (2d Cir. 2004).  Further, since the arbitration clause has no 

explicit temporal limitation, our task is to analyze whether the claims “aris[e] out 

of, or [relate] to . . . Employee’s employment with [Cellular Sales],” Joint App. 




                                           7 
219.6  See Smith/Enron Cogeneration Ltd. P’ship v. Smith Cogeneration Int’l, 198 F.3d 

88, 99 (2d Cir. 1999).   

              “[I]n light of the strong federal policy in favor of arbitration, the existence 

of a broad agreement to arbitrate creates a presumption of arbitrability which is 

only overcome if it may be said with positive assurance that the arbitration 

clause is not susceptible of an interpretation that covers the asserted dispute.  

Doubts should be resolved in favor of coverage.”7  Id. (internal quotation marks 

omitted).  However, the Federal Arbitration Act’s8 liberal policy in favor of 


                                                            
6 We do not analyze the portion of the arbitration agreement that references “disputes 
. . . arising out of, or in relation to this document,” Joint App. 219, because Defendants‐
Appellants have not argued that Plaintiffs‐Appellees’ claims arose out of the 
Compensation Agreements.   
7 Plaintiffs‐Appellees contend that a recent Second Circuit decision, Lloyd v. J.P. Morgan 

Chase & Co., 791 F.3d 265, 269–70 (2d Cir. 2015), undermines prior cases in which this 
Court has required positive assurance to rebut the presumption of arbitrability.  The 
Lloyd Court labeled the presumption of arbitrability “soft,” and, in Plaintiffs‐Appellees’ 
view, discarded the requirement for positive assurance to rebut the presumption of 
arbitrability.  Id. at 270.  We find Plaintiffs‐Appellees’ argument unpersuasive for two 
reasons.  First, since “one panel of this Court [typically] cannot overrule a prior decision 
of another panel,” Gelman v. Ashcroft, 372 F.3d 495, 499 (2d Cir. 2004) (internal quotation 
marks omitted), we are bound by this Circuit’s cases that require positive assurance to 
rebut the presumption of arbitrability.  Second, the analysis in Lloyd did not turn on the 
presumption of arbitrability, see 791 F.3d at 270–71, making its characterization of the 
presumption dicta.    
8 The Federal Arbitration Act provides: “A written provision in any . . . contract 

evidencing a transaction involving commerce to settle by arbitration a controversy 
thereafter arising out of such contract or transaction, or the refusal to perform the whole 
or any part thereof, or an agreement in writing to submit to arbitration an existing 
controversy arising out of such a contract, transaction, or refusal, shall be valid, 

                                                               8 
arbitration is limited by the principle that “arbitration is a matter of consent, not 

coercion.  Specifically, arbitration is a matter of contract, and therefore a party 

cannot be required to submit to arbitration any dispute which [it] has not agreed 

so to submit.”  JLM Indus., 387 F.3d at 171 (alteration in original) (citations and 

internal quotation marks omitted).  It is axiomatic that “[w]hether enforcing an 

agreement to arbitrate or construing an arbitration clause, courts and arbitrators 

must give effect to the contractual rights and expectations of the parties.  In this 

endeavor, as with any other contract, the parties’ intentions control.”  Stolt‐

Nielsen S.A. v. AnimalFeeds Intʹl Corp., 559 U.S. 662, 682 (2010) (citations and 

internal quotation marks omitted). 

              When considering whether claims fall within the scope of an arbitration 

clause, therefore, we analyze the factual allegations made in the plaintiff’s 

complaint.  Smith/Enron, 198 F.3d at 99.  “If the allegations underlying the claims 

touch matters covered by the parties’ . . . agreements, then those claims must be 

arbitrated, whatever the legal labels attached to them.”  Id. (internal quotation 

marks omitted).9   


                                                                                                                                                                                                
irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the 
revocation of any contract.”  9 U.S.C. § 2. 
9 “When deciding whether the parties agreed to arbitrate a certain matter . . . , courts 

generally . . . apply ordinary state‐law principles that govern the formation of 

                                                                                              9 
              To support their argument that the Compensation Agreement’s arbitration 

clause applies only prospectively, Pratt and Burrell rely heavily on an 

unpublished opinion in which the Fourth Circuit interpreted an arbitration 

agreement in a context quite similar to this case.  See Newbanks v. Cellular Sales of 

Knoxville, Inc., 548 F. App’x 851(4th Cir. 2013).  As newly hired employees of the 

defendants (one of which was Cellular Sales of Knoxville, Inc.), the Newbanks 

plaintiffs signed compensation agreements that contained an arbitration clause.  

Id. at 852.  As in this case, the plaintiffs had previously been employees of their 

own sales companies, which, in turn, were independent contractors for the 

defendants pursuant to a sales agreement between the sales companies and the 

defendants.  Id. at 852, 855.  Also similar to our case, the execution of the new 

compensation agreements was the first time the plaintiffs had bound themselves 

individually in a contract with the defendants.  Id. 

                                                                                                                                                                                                
contracts.”  First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995).  We interpret 
a contract “to give full meaning and effect to all of its provisions.”  LaSalle Bank Nat’l 
Ass’n v. Nomura Asset Capital Corp., 424 F.3d 195, 206 (2d Cir. 2005) (internal quotation 
marks omitted).  On appeal, both parties cite to New York law, and neither party has 
argued that the law of any other state applies to this dispute.  In New York, a contract’s 
clauses “should be read together contextually in order to give them meaning.”  Diamond 
Castle Partners IV PRC, L.P. v. IAC/InterActiveCorp, 82 A.D.3d 421, 422 (N.Y. App. Div. 
2011) (internal quotation marks omitted).  “It is a fundamental principle of contract 
interpretation that, in the absence of ambiguity, the intent of the parties must be 
determined from their final writing and no parol evidence or extrinsic evidence is 
admissible.”  Int’l Klafter Co. v. Cont’l Cas. Co., 869 F.2d 96, 100 (2d Cir. 1989).   

                                                                                            10 
      Based on the contract’s plain language, the Newbanks court determined 

that “th[e] arbitration requirement only applies to causes of action accruing from 

the execution of the [c]ompensation [a]greements and onward.”  Id. at 855.  The 

Fourth Circuit grounded its analysis in the compensation agreements’ first 

paragraph, which “informed the signer that he or she had become an at‐will 

employee of Cellular Sales.”  Id.  The court went on to support its conclusion by 

noting that the plaintiffs had limited their claims to the time period prior to when 

they signed the compensation agreements and that, during that period, the 

plaintiffs “did not have any formal or contractual relationship with Cellular Sales 

at all.”  Id.  Although acknowledging that the compensation agreements did not 

reference the prior sales agreement, the court nevertheless deemed the sales 

agreement the “only relevant document” that existed during the time period to 

which the plaintiffs had confined their claims.  Id.   

      Unlike the Fourth Circuit, we are not persuaded that this case begins and 

ends with the plain language of the Compensation Agreements.  The first 

paragraph of the Compensation Agreement states in full: 

      Cellular  Sales  (“Company”)  is  in  the  business  of  retail  sales  of 
      Verizon  Wireless  services  and  related  equipment  and  accessories 
      (“Products”). Company has employed you (“Employee”) to sell the 
      Products.  Employee’s  employment  with  Company  is,  and  shall 



                                          11 
       remain  at  all  times,  “at‐will,”  and  Company  may  terminate 
       Employee’s employment at any time for any reason or for no reason, 
       and  Employee  may  terminate  employment  at  any  time  for  any 
       reason or for no reason. 
        
Joint App. 218 (emphases omitted).  Neither this paragraph nor any other 

provision of the contract states that the employer‐employee relationship 

commenced with the execution of the Compensation Agreement or otherwise 

uses language stating that the employment relationship replaced a prior 

contractual arrangement.  The use of the phrase “has employed you” does not 

indicate specifically when the employment relationship commenced.  Although 

contractual language referring to the payment of commissions “beginning on the 

third month after commencement of employment” and an example concerning 

January sales commissions might suggest an understanding that the contractual 

employment relationship began in January 2012, Joint App. 219, they are not 

determinative of the start date for Plaintiffs‐Appelleesʹ employment.  Instead, it 

is only through parol evidence that we know that the employer‐employee 

relationship commenced when Pratt and Burrell signed the Compensation 

Agreements.  Solely reading within the four corners of the contract, we cannot 

discern whether the parties intended for the arbitration agreement’s scope to 

cover the current dispute.  Since the plain language of the Compensation 



                                         12 
Agreement is ambiguous, we turn to whether parol evidence sheds light on the 

parties’ intent. 

              Defendants‐Appellants contend that the arbitration clause here is 

susceptible of an interpretation that covers the dispute at issue here because Pratt 

and Burrell allege that they were Cellular Sales employees prior to signing the 

Compensation Agreements.10  In response, Plaintiffs‐Appellees contend that the 

prior Sales Agreements and the conduct of the parties reveals positive assurance 

that the parties did not intend for the arbitration agreement to apply to claims 

that arose during the time period when Defendants‐Appellants affirmatively 

labeled Plaintiffs‐Appellees as non‐employees.11   


                                                            
10 Defendants‐Appellants also submit that Pratt and Burrell have not proffered forceful 
evidence that supports a finding of non‐arbitrability.  Their argument is rooted in a line 
of Supreme Court cases that relate to arbitration clauses in collective bargaining 
agreements.  See United Steel Workers Local 4‐5025 v. E.I. DuPont de Nemours & Co., 565 
F.3d 99, 101–02 (2d Cir. 2009) (per curiam); see, e.g., AT&T Techs. v. Commc’ns Workers of 
Am., 475 U.S. 643, 650 (1986).  As the Supreme Court has noted, “arbitrators are in a 
better position than courts to interpret the terms of a [collective bargaining agreement].”  
Wright v. Universal Mar. Serv. Corp., 525 U.S. 70, 78 (1998) (emphasis omitted).  Although 
this Court has also required forceful evidence to rebut the presumption of arbitrability 
in the context of international arbitration agreements, we reasoned that such an 
approach was correct because “[t]he policy in favor of arbitration is even stronger in the 
context of international business transactions” than the typical case.  David L. Threlkeld 
& Co. v. Metallgesellschaft, Ltd., 923 F.2d 245, 248 (2d Cir. 1991).  Defendants‐Appellants 
have not persuaded us that the forceful evidence requirement should be extended to the 
contract presently before us.      
11 In the alternative, Plaintiffs‐Appellees submit that we can affirm based on the alleged 

unconscionability of certain aspects of the arbitration agreement.  Our resolution of the 

                                                               13 
              Defendants‐Appellants are correct that this Court has held that broad 

arbitration provisions that contain no express temporal limitation can apply to 

claims that arose prior to the execution of the arbitration agreement.  For 

example, in Coenen v. R.W. Pressprich & Co., 453 F.2d 1209 (2d Cir. 1972), the 

plaintiff had signed an arbitration agreement as part of his application for 

membership in the New York Stock Exchange (“NYSE”); it provided that the 

parties agreed to arbitrate “[a]ny controversy between . . . members . . . .”  Id. at 

1211–12 (alteration in original).  The plaintiff subsequently brought claims 

against another NYSE member named Pressprich.  See id.  The plaintiff argued 

that he should not be required to arbitrate because the claim predated the 

arbitration agreement; this Court disagreed.  See id.  We reasoned that, even 

though the claim predated the arbitration agreement, the plaintiff had signed it 

“with full knowledge that he had a claim against Pressprich and that Pressprich 

was a Stock Exchange member.”  Id. at 1212.12  Unfortunately for the Defendants‐


                                                                                                                                                                                                
arbitrability issue in Plaintiffs‐Appellees’ favor makes it unnecessary for us to evaluate 
the merits of their unconscionability arguments in the first instance.   
12 Defendants‐Appellants also cite Arrigo v. Blue Fish Commodities, 408 F. App’x 480 (2d 

Cir. 2011) (summary order), a case in which we stated that an arbitration clause that 
applied to “all federal and state statutory claims” covered employment‐based claims 
that predated the arbitration clause.  Id. at 481 (internal quotation marks omitted).  
However, in that case, the plaintiff signed a “comprehensive employment agreement” 
containing an arbitration clause “three months into his employment.”  Id. We conclude 

                                                                                            14 
Appellants, though, Coenen and cases like it are simply not on point.  We are not 

persuaded by Defendants‐Appellants’ argument that we must interpret the 

arbitration agreement here to have an expansive temporal scope simply because 

this Court has done so in other cases.  Instead, the correct approach is to assess 

whether the parties intended for the arbitration clause to cover the present 

dispute.  

              Based on the parties’ conduct prior to executing the Compensation 

Agreements, the presumption of arbitrability is overcome because we find 

positive assurance that the arbitration clause’s scope—at least insofar as it 

concerns the promise to arbitrate matters arising out of, or in relation to 

Employee’s employment—is temporally limited.  We reach this conclusion, in 

large part, based on the fact that when the Compensation Agreements were 

signed, the parties’ contractual positions changed in a way that impacted 

arbitrability.  In the Sales Agreements, Defendants‐Appellants agreed with the 

Sales Companies that Pratt and Burrell were not employees of Cellular Sales.  

However, about a year and a half later, Defendants‐Appellants agreed to employ 


                                                                                                                                                                                                
that Arrigo is distinguishable because there was no allegation in that case, as there is 
here, that the parties’ contractual relationship changed in a way that implicated the 
arbitration clause at the time the contract containing the arbitration agreement was 
executed.   

                                                                                            15 
Pratt and Burrell.13  This evolving business relationship is directly relevant to 

whether the parties intended to have an employment relationship prior to 

executing the Compensation Agreement.  It would be inconsistent with the 

parties’ conduct to construe the Compensation Agreement, which referenced 

“employment,” to apply to a period when the parties themselves did not 

contemplate such a relationship.  See Mehler v. Terminix Int’l Co., 205 F.3d 44, 49–

50 (2d Cir. 2000) (determining scope of arbitration agreement by the contract’s 

“language, the timing of its execution, and the conduct of the parties”).  

Defendants‐Appellants’ change in course is just the type of positive assurance 

required to show that the parties did not intend for the arbitration clause to cover 

the current dispute.   

              Our conclusion is confirmed by our examination of the allegations in the 

complaint.  To assess whether these allegations touch matters covered by the 

arbitration agreement, Defendants‐Appellants would have us look at the 

complaint’s allegation that Pratt and Burrell were in fact Defendants‐Appellants’ 


                                                            
  As late as December 28, 2011, an office manager at Cellular Sales explained how to fill 
13

out the employment application correctly, clarifying that recipients of her e‐mail were 
not employees: “Everyone please make sure you answer the Y/N questions correctly on 
the Employment Application.  You are not currently an employee of Cellular Sales‐‐you are 
CONTRACTED with Cellular Sales; you are an employee of your own company (LLC or 
Corp).”  Joint App. 257 (emphasis added). 

                                                               16 
statutory employees prior to executing the Compensation Agreements.  That 

argument, although superficially appealing, is wrong.  The complaint’s factual 

allegations include the manner in which Pratt and Burrell worked for 

Defendants‐Appellants and how Defendants‐Appellants exercised control over 

that work.  These factual allegations do not touch matters covered by the 

arbitration clause because they do not evince the parties’ intent to enter into an 

employment relationship.  Instead, the more salient factual allegation for 

assessing the arbitration agreement’s scope is how Defendants‐Appellants labeled 

Pratt and Burrell as non‐employees.   

      For purposes of the FLSA, a company’s decision to label a worker as an 

“independent contractor” or a non‐employee will not carry the day.  See Irizarry 

v. Catsimatidis, 722 F.3d 99, 104 (2d Cir. 2013).  Contract law, on the other hand, is 

an area of law where labels matter.  The focal point of this dispute is not related 

to the Compensation Agreements.  Defendants‐Appellants have maintained 

before the district court that Pratt and Burrell were independent contractors, and 

they may attempt to use the Sales Agreements to prove that.  This dispute is 

about events that transpired when the Sales Agreements were in effect, and these 

contracts have their own dispute resolution mechanism.  After Defendants‐




                                          17 
Appellants affirmatively stated that Pratt and Burrell were not employees for 

over a year, it rings hollow for them to now argue that the parties intended the 

word “employment” in the Compensation Agreements to apply retroactively as 

to this dispute.  Finding positive assurance that the parties did not intend for the 

arbitration agreement to be retroactive, we affirm the district court’s denial of the 

motion to compel arbitration.   


                                   CONCLUSION 

      For the foregoing reasons, the judgment of the district court is AFFIRMED.  




                                         18